DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the patent application filed 20 November 2019. Claims 1-20 are pending.

Invitation to Participate in DSMER Pilot Program

[3]	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



[4]	Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites “A computer-implemented comprising...” in the preamble of the claim. As the preamble does not designate a statutory class of invention, the class of invention to which claim 11 is directed is unclear. For purposes of further examination, Examiner assumes claim 11 is directed to a method/process as claims 12-19, which depend from claim 11 are indicated as method claims.

Dependent claims 12-19 inherit and fail to remedy the deficiency of claim 11 through dependency and are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[5]	Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-20 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1, 11, and 20 are directed to a system, a method, and non-transitory computer-readable storage medium, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1, 11, and 20 are determined to be directed to ineligible subject matter based on the following analysis/guidance:
Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 11, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to abstract Mental Processing directed to applying judgements to determine customizations to a software application. In particular, the general subject matter to which the claims are directed serves to decide and store in a template customizations to software application, which is an ineligible concept performable by Human Mental Processing as set forth  the 2019 PEG. 

Under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 11 recites: “…receiving...one or more inputs for generating a customized function whose performance requires a first software…”, “…applying, based at least on the one or more inputs, a first customization to a first template associated with the first software application and a second customization to a second template associated with the second software application…”, “…defining a first manner in which data is stored in a first database table...and...defining a second manner in which data is stored in a second database table…”, and “…implementing the customized function by at least sending...the first template...and sending...the second template having the second customization.”.

Respectfully, absent further clarification of the processing steps executed by the recited processor and configuration engine, given a set of required inputs one of ordinary skill could reasonably determine and apply customized data storage definitions to enter into a template and further determine to which host system to send the template for execution by employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.


Additional elements of claim 11 that potentially integrate the exception are limited to the “configuration engine”. Claim 11 further indicates, generally, that the claimed method is “computer-implemented” as designated in the preamble. With respect to these potential additional elements, the claimed “configuration engine” is identified as receiving inputs. The preamble indicates, generally, that the claimed method occurs in a computing environment.

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2103.05(f); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., inputs are received, customizations are applied, templates are sent to hosts etc.) as associated with a respective “configuration engine” or generally as “computer-implemented. Beyond the general statement that engine receives the inputs and the method is computer implemented, the limitations provide no further clarification with respect to the functions performed by the “engine” and or “processor” as further provided in system claim 1, in producing the claimed result. A recitation of “by an engine” or “computer-implemented”, absent clarification of processing steps executed by the underlying technology to produce the result are reasonably understood to be an equivalent of “apply it” and/or constitute a general indication that the method occurs in a computing environment. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g., applying inputs/customizations to a template), and sending and receiving information over a network (e.g., sending the template). 

Accordingly, claim 11 is reasonably understood to be conducting standard, and formally manually performed process of applying judgements to determine customizations to a software application using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of receiving and transmitting data. The claimed applying judgements to determine customizations to a software application benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2021/0150433, Examiner notes paragraphs [0059]-[0065]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

With respect to the executable routines, the claims specify in a general manner that the above identified generic computing structures are engaged to: (1) receive inputs; (2) apply customizations to templates; and (3) send templates. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., inputs); (2) storing and retrieving information and data from a generic computer memory (e.g., templates); and (3) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., applying customizations based on the inputs). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of applying judgements to determine customizations to a software application. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., applying judgements to determine customizations to a software application, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of applying judgements to determine customizations to a software application benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Independent claims 1 and 20, directed to an apparatus/system and computer-executable instructions stored on computer-readable media for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 2-10 and 12-19, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.
For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


[6]	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasudev et al. (United States Patent Application Publication No. 2017/0076295), in view of Haley et al. (United States Patent Application Publication No. 2007/0061428).

With respect to claim 1, Vasudev et al. disclose a system comprising: at least one data processor; and at least one memory storing instructions, which when executed by the at least one data processor, result in operations comprising: receiving, at a configuration engine, one or more inputs for generating a customized function whose performance requires a first software application to perform a first subprocess and a second software application to perform a second subprocess (Vasudev et al.; paragraphs [0031][0038]-[0041]; See at least customizable service features, i.e., applications. The UI selectable inputs define customized service consoles which are reasonably considered to be software applications and subprocesses), the first software application deployed at a first host system, and the second software application deployed at a second host system (Vasudev et al.; paragraphs [0031] [0041]-[0042] [0058]; See at least see multi-tenant system. See further applications/feature consoles customizable for deployment to tenant systems, i.e., first, second, third etc. hosts); applying, based at least on the one or more inputs, a first customization to a first template associated with the first software application and a second customization to a second template associated with the second software application (Vasudev et al.; paragraphs [0038]-[0041] [0044]; See at least inputs a customized configuration of service consoles using templates), the first template defining a first manner in which data is stored in a first database table operated upon by the first software application performing the first 

With respect to the implementing the customized function(s), while Vasudev et al. disclose a customized template feature console package including data and database specification that is deployed to host systems, Vasudev et al. fail to specify that the mechanism of deployment is to send the template(s) to the host system.

However, as evidenced by Haley et al., it is well-known in the art to provide applications customizable through application templates where the deployment includes transmission of the packages templates to a host system (Haley et al.; paragraphs [0035]-[0036][0048][0118]; See at least template package deployed/pushed to servers to implement customized application features).  Accordingly, Haley et al. disclose implementing the customized function by at least sending, to the first host system, the first template having the first customization and sending, to the second host system, the second template having the second customization (Haley et al.; paragraphs [0035]-[0037][0048]; See at least deployment of template packages).


 With respect to claim 2, Vasudev et al. disclose a system further comprising: staging, at the configuration engine, the customized function prior to sending the first template to the first host system and the second template to the second host system, the customized function being staged to at least determine whether the first customization applied to first software application is compatible with the second customization applied to the second software application (Vasudev et 

With respect to claim 3, Vasudev et al. disclose a system wherein the customized function is further staged to at least determine whether the first customization and the second customization are consistent with the customized function (Vasudev et al.; paragraphs [0041] [0044]; See at least preview/testing of customized packages via sandboxed version of the user’s host environment). 

With respect to claims 4 and 5, Vasudev et al. is silent with respect to runtime interactions with the host system.

However, with respect to claim 4, Haley et al. disclose a system further comprising: importing, from the first host system, a first artifact including the first template, the first artifact further including documentation and/or metadata, the documentation and/or the metadata identifying one or more static features and/or runtime features of the first software application (Haley et al.; paragraphs [0016] [0036] [0048] [0089]-[0090]; See at least XML documents and table converted into data objects by server /host at runtime). 
With respect to claim 5, Vasudev et al. disclose a system further comprising: importing, from the second host system, a second artifact including the second template, the second artifact further including documentation and/or metadata, the documentation and/or the metadata identifying one or more static features and/or runtime features of the second software application (Haley et 

With respect to claims 4 and 5, the conclusions obviousness and rationale to modify as discussed above with respect to claim 1 are applicable to claims 4 and 5 and are herein incorporated by reference. With respect to claim 6, Vasudev et al. disclose a system further comprising: generating, by the configuration engine, a user interface for presentation at a client device, the user interface configured to display a plurality of queries, and the user interface further configured to receive, from a user at the client device, the one or more inputs in response to the plurality of queries (Vasudev et al.; paragraphs [0021] [0038] [0044]; See at least GUI and configuration fields, i.e., queries).

With respect to claims 7 and 8, while Vasudev et al. indicate that the console packages include a designated on-demand database service in which data for tenants is stored and structured into tables for access by the console/applications, Vasudev et al. fail to specify a change to the table structure after deployment and further fail to specify columns or row assigned to data associated with specific applications.

However, with respect to claim 7, Haley et al., disclose first customization changes the first manner in which data is stored in the first database table operated upon by the first software application, and wherein the second customization changes the second manner in which data is 

With respect to claims 7 and 8, the conclusions obviousness and rationale to modify as discussed above with respect to claim 1 are applicable to claims 7 and 8 and are herein incorporated by reference.With respect to claim 9, Vasudev et al. disclose a system wherein the software application comprises an enterprise resource planning (ERP) software application, a customer relationship management (CRM) software application, and/or a supply chain management (SCM) software application (Vasudev et al.; paragraphs [0043] [0044]; See at least enterprise and CRM functions/consoles).With respect to claim 10, Vasudev et al. disclose a system wherein the one or more functions 

[7]	Claims 11-19 and 20 substantially repeat the subject matter addressed above with respect to system claims 1-10 as directed to performed method/process and enabling executable instructions. With respect to these elements, Vasudev et al. disclose performance of the method/process steps employing the enabling systems and executable instructions (See at least Vasudev et al. paragraphs [0031][ 0038]). Accordingly, claims 11-19 and 20 are rejected under the applied teachings, conclusions obviousness, and rationale to modify as discussed above with respect to claims 1-10.

Conclusion

[8]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
  
Magnan et al., SYSTEMS AND METHODS FOR AUTOMATICALLY GENERATING APPLICATION SOFTWARE, United States Patent Application Publication No. 2016/0217423, paragraphs [0031]-[0066]: 

Relevant Teachings: Magnan et al. discloses a system and method which utilizes templates to create and customize applications for deployment to host 


Dipol et al, SYSTEM AND METHOD FOR PARTITION TEMPLATES IN A MULTITENANT APPLICATION SERVER ENVIRONMENT, United States Patent Application Publication No. 2015/0370608, paragraphs [0049]-[0053][0068]-[0073]: 

Relevant Teachings: Dipol et al. discloses a system and method which generating customized application packages for multitenant hosted environments. The system/method includes templates for designating database partitions and storage designations for application operations that are customized for specific tenants.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT D RINES/Primary Examiner, Art Unit 3683